Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
Introduction 
1. The following is a NON-FINAL Office Action in response to the communicationreceived on 06/02/22. Claims 1, 3, 4, 6-8, 10, 11, 13-15, and 17-20 are now pending in this application. 
2. A request for continued examination (RCE) under 37 CFR 1.114, including thefee set forth in 37 CFR 1.17(e), was filed in this application AFTER FINAL rejection.Since this application is eligible for continued examination under 37 CFR 1.114, and thefee set forth in 37 CFR 1.17(e) has been timely paid, the FINALITY of the previousOffice Action has been WITHDRAWN pursuant to 37 CFR 1.114. Applicant'ssubmission filed on 06/02/22 has been entered. 
Response to Amendments 
3. Applicants Amendment has been acknowledged in that: Claims  1, 3, 4, 8, 10, 11, 15, and 17-20, have been amended; Claims 2,9 are cancelled; hence such, Claims 1, 3, 4, 6-8, 10, 11, 13-15, and 17-20  are now pending in this application. 



                                               RESPONSE TO ARGUMENTS
Applicant argues#1
Applicant respectfully disagrees. Claim 1, as previously presented, recites an improvement in the efficiency of not having to enter certain transaction information when qualified as a known user. Specifically, the recitations “in response to determining that at least one successful purchase for the account has been completed within the past predetermined time period, determine whether the electronic transaction was initiated by a known user,” and “in response to determining that the electronic transaction was initiated by the known user, permitting, with the server, the electronic transaction” in claim 1 represent the improvement. Moreover, the improvement is supported by at least paragraph [0004] of Applicant’s corresponding pre-grant Publication No. 2021/0081949, which states “[b]y qualifying as a known user, greater efficiencies can result by, for example, not having to reenter certain information ( e.g., a card verification value ["CVV"]) for each operation.”
In view of the foregoing, the ordered combination of features in claim 1, as previously presented, are an improvement over the conventional rule-based fraud detection techniques because a user may avoid having to reenter certain information to satisfy a fraud rule. Therefore, Applicant respectfully submits that claim 1, as previously presented, includes an improvement over the conventional rule-based fraud detection techniques, and consequently, integrated into a practical application.



Examiner Response
Examiner respectfully disagrees.
The limitations, (“in response to determining that at least one successful purchase for the account has been completed within the past predetermined time period, determine whether the electronic transaction was initiated by a known user,” and “in response to determining that the electronic transaction was initiated by the known user, permitting, with the server, the electronic transaction”) are part of the identified abstract idea.
The server is recited at a high level of generality and is being used as tool to implement the identified abstract idea.
Applicant is pointed to the October 2019 update, which states on page 13:
During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement.
Now turning to the instant specification, paras 3, 4, 10, 17 is reproduced below:

[0003] Identifying known users associated with an initiated transaction is currently achieved using a rule-based solution. Such rule-based solutions utilize score bands, success, fraud lists, and endpoints (e.g., IP address) to identify a known user. Threshold values can be used to trigger the rules, and the threshold values can be manually adjusted to modify system performance.
 [0004] By qualifying as a known user, greater efficiencies can result by, for example, not having to reenter certain information (e.g., a card verification value [“CVV”]) for each operation. If the entity who initiated a transaction does not qualify as known, that entity can be required to enter a valid CVV as part of an identification process to avoid false operations.
 [0010] In addition, it should be understood that embodiments may include hardware, software, and electronic components or modules that, for purposes of discussion, may be illustrated and described as if the majority of the components were implemented solely in hardware. However, one of ordinary skill in the art, and based on a reading of this detailed description, would recognize that, in at least one embodiment, the electronic-based aspects may be implemented in software (e.g., stored on non-transitory computer-readable medium) executable by one or more processing units, such as a microprocessor and/or application specific integrated circuits (“ASICs”). As such, it should be noted that a plurality of hardware and software based devices, as well as a plurality of different structural components, may be utilized to implement the embodiments. For example, “servers,” “computing devices,” “controllers,” “processors,” etc., described in the specification can include one or more processing units, one or more computer-readable medium modules, one or more input/output interfaces, and various connections (e.g., a system bus) connecting the components. Similarly, aspects herein that are described as implemented in software can, as recognized by one of ordinary skill in the art, be implemented in various forms of hardware.

[0017] Embodiments described herein provide systems, methods, devices, and computer readable media for determining whether a transaction was initiated by a known user. FIG. 1 illustrates a fraud detection system 100. The system 100 includes a plurality of client-side devices 105-125, a network 130, a first server-side mainframe computer or server 135, a second server-side mainframe computer or server 140, a database 145, and a server-side user interface 150 (e.g., a workstation). The plurality of client-side devices 105-125 include, for example, a personal, desktop computer 105, a laptop computer 110, a tablet computer 115, a personal digital assistant (“PDA”) (e.g., an iPod touch, an e-reader, etc.) 120, and a mobile phone (e.g., a smart phone) 125. Each of the devices 105-125 is configured to communicatively connect to the server 135 or the server 140 through the network 130 and provide information to the server 135 or server 140 related to, for example, a transaction, a requested webpage, etc. Each of the devices 105-125 can request a webpage associated with a particular domain name, can attempt to login to an online service, can initiate a transaction, etc. The data sent to and received by visitors of a website will be generally referred to herein as client web traffic data. In the system 100 of FIG. 1, the server 135 represents a client server that is hosting a client website. Client web traffic data is produced as the devices 105-125 request access to webpages hosted by the server 135 or attempt to complete a transaction. The server 140 is connected to the server 135 and is configured to log and/or analyze the client web traffic data for the server 135. In some embodiments, the server 140 both hosts the client website and is configured to log and analyze the client web traffic data associated with the client website. In some embodiments, the server 140 is configured to store the logged client web traffic data in the database 145 for future retrieval and analysis. The workstation 150 can be used, for example, by an analyst to manually review and assess the logged client web traffic data, generate fraud detection rules, update fraud detection rules, etc. The logged client web traffic data includes a variety of attributes related to the devices interacting with the client website. For example, the attributes of the devices 105-125 include, among other things, IP address, user agent, operating system, browser, device ID, account ID, country of origin, time of day, etc. Attribute information received from the devices 105-125 at the server 135 can also be stored in the database 145.

It can be seen from the instant specification that there is no technical explanation of the asserted improvement (rule based fraud detection) and reflected in the claims. The additional elements (the server and database) are computing components that are recited at a high level of generality, and as such are being used as a tool to implement the identified abstract idea. Therefore there are no additional elements in the claims that are indicative of integration into a practical application. 
The rejection is maintained.


Applicant argues#2
Additionally, without conceding the propriety of the rejection, and to further clarify and emphasize the patent eligibility of claim 1, 
Specifically, claim 1 has been amended to recite, among other things, “in response to determining that the electronic transaction was initiated by the known user, permit the electronic transaction without triggering any fraud detection rules,” “identify the user who initiated the electronic transaction as an unknown user when the fraud prediction value is greater than or equal to the threshold value,” and “in response to determining that the electronic transaction was initiated by the unknown user, trigger a second fraud detection rule to be completed successfully in order to permit the electronic transaction.” Paragraph [0004] of Applicant’s corresponding pre-grant Publication No. 2021/0081949 supports these features and states that “[i]f the entity who initiated a transaction does not qualify as known, that entity can be required to enter a valid CVV as part of an identification process to avoid false operations.”

In view of the foregoing, amended 1 recites an improvement over conventional rule- based fraud detection techniques because, as recited above, a known user may avoid having to reenter certain information to satisfy a fraud rule and an unknown user is required to reenter certain information to satisfy a fraud rule. By comparison, conventional rule-based fraud detection techniques were previously not able to provide a user with any efficiency because every user was assumed to be an unknown user that had to reenter certain information to satisfy a fraud rule. Therefore, amended claim 1, when considered as a whole and in an ordered combination, integrates the Office’s alleged abstract idea of “commercial interaction” into a practical application because amended claim 1 includes an improvement over conventional rule-based fraud detection techniques that imposes meaningful limits on the practicing the abstract idea.

For at least these reasons, claim 1 is patentable under 35 U.S.C. § 101. Independent claims 8 and 15 have been amended to recite features that are similar to the features of amended claim 1. Therefore, Applicant respectfully submits that the amendments to claims 8 and 15 render claims 8 and 15 to be patent eligible for at least the reasons provided above with respect to amended claim 1. Lastly, Applicant respectfully submits that the dependent claims, i.e., claims 3, 4, 6, 7, 10, 11, 13, 14, and 17-20 are patent eligible by their incorporation of the features of their respective base claims, as well as for their separately recited patentably distinct features. For at least the reasons above, claims 1, 3, 4, 6-8, 10, 11, 13-15, and 17—20 are patentable under 35 U.S.C. § 101. 
Examiner Response
Examiner respectfully disagrees.
The limitations (“in response to determining that the electronic transaction was initiated by the known user, permit the electronic transaction without triggering any fraud detection rules,” “identify the user who initiated the electronic transaction as an unknown user when the fraud prediction value is greater than or equal to the threshold value,” and “in response to determining that the electronic transaction was initiated by the unknown user, trigger a second fraud detection rule to be completed successfully in order to permit the electronic transaction”) are part of the identified abstract idea.
The rejection is maintained. 

Applicant argues#3
Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection of claims 1, 3, 4, 6, 7, 10, 11, 13-15, and 17— 20 under 35 U.S.C. § 101 as allegedly being directed to an abstract idea without significantly more.


Examiner Response
Examiner respectfully disagrees.
There are no additional claim limitations that amount to significantly more than the identified abstract idea.
Please see the section 101 rejection below.
The rejection is maintained.

                                                Claim Interpretation 

MPEP 2103 (Patent Examiner Process) [R-08.20187] recites:
The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It Is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01,for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
(A)    statements of intended use or field of use, including statements of purpose or intended use in the preamble,
(B)    "adapted to" or "adapted for" clauses,
(C)    "wherein" or "whereby" clauses,
(D)    contingent limitations,
(E)    printed matter, or
(F)    terms with associated functional language.
The list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Berlins, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§2111.02 through 2111.05.
Claim 1 recites, on page 3, line 7, “in response to determining that the electronic transaction was initiated by the unknown user, trigger a second fraud detection rule to be completed successfully in order to permit the electronic transaction.
Claim 1 does not positively recite any activity (the transaction is never completed and the permitting of the transaction has not occurred).
Therefore, these limitations are directed to intended use language and therefore these limitations are not being given patentable weight.
           Claim 8, 15 recite the same claim limitations as claim 1, and therefore also directed to intended use language.




                                    Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 1, 3, 4, 6-8, 10, 11, 13-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system, method, and computer readable medium which are one of the statutory categories of invention. (Step 1: YES).
Representative, claim 1 recites the limitations of:  
          A fraud detection system comprising: a database; and a server connected to the database, the server including an electronic processor and memory, the server configured to:
receive a fraud analysis request related to an electronic transaction, the electronic transaction including an associated plurality of features; 
determine whether a successful purchase for an account associated with  the electronic transaction has been completed within a past predetermined time period,
 in response to determining that no successful purchases for the account have been completed within the past predetermined time period, trigger a first fraud protection rule to be completed successfully in order to permit the electronic transaction,
in response to determining that at least one successful purchase for the account has been completed within the past predetermined time period, determine whether the electronic transaction was initiated by a known user,
 wherein, to determine whether the electronic transaction was initiated by the known user, the server is configured to:
 determine values for the associated plurality of features,
 apply a weighted coefficient to each of the values of the associated plurality of features, the weighted coefficients related to an influence that each respective feature has on the electronic transaction potentially being a fraudulent transaction, 
determine a fraud prediction value based on the values of the associated plurality of features and the weighted coefficients,
 compare the fraud prediction value to a threshold value, 
identify the user who initiated the electronic transaction as an unknown user when the fraud prediction value is greater than or equal to the threshold value;
and 
identify a user who initiated the electronic transaction as the known user when the fraud prediction value is less than the threshold value 
in response to determining that the electronic transaction was initiated by the known user, permit the electronic transaction without triggering any fraud detection rules, and
in response to determining that the electronic transaction was initiated by the unknown user, trigger a second fraud detection rule to be completed successfully in order to permit the electronic transaction.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction (steps for determining fraud in an electronic transaction),  (e.g., receive a fraud analysis request related to an electronic transaction, the electronic transaction including an associated plurality of features;  determine whether a successful purchase for an account associated with  the electronic transaction has been completed within a past predetermined time period,  in response to determining that no successful purchases for the account have been completed within the past predetermined time period, trigger a first fraud protection rule to be completed successfully in order to permit the electronic transaction,in response to determining that at least one successful purchase for the account has been completed within the past predetermined time period,         determine whether the electronic transaction was initiated by a known user, 
 wherein, to determine whether the electronic transaction was initiated by the known user, determine values for the associated plurality of features,
 apply a weighted coefficient to each of the values of the associated plurality of features, the weighted coefficients related to an influence that each respective feature has on the electronic transaction potentially being a fraudulent transaction,  determine a fraud prediction value based on the values of the associated plurality of features and the weighted coefficients, compare the fraud prediction value to a threshold value, identify the user who initiated the electronic transaction as an unknown user when the fraud prediction value is greater than or equal to the threshold value, and identify a user who initiated the electronic transaction as the known user when the fraud prediction value is less than the threshold value, in response to determining that the electronic transaction was initiated by the known user, permit the electronic transaction without triggering any fraud detection rules and in response to determining that the electronic transaction was initiated by the unknown user, trigger a second fraud detection rule to be completed successfully in order to permit the electronic transaction).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
Claims 8&15 are also abstract for similar reasons.
 (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 1 includes the following additional elements:
A database, a server connected to the database, the server including an electronic processor and a memory. 
The database, and the server including an electronic processor and memory are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, 15 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 8, 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 3-4, 6-7, 10-11, 13-14, 17-20 which further define the abstract idea that is present in their respective independent claims 1, 8, 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 3-4, 6-7, 10-11, 13-14, 17-20 are directed to an abstract idea. Thus, claims 1, 3- 4, 6-8, 10- 11, 13-15, and 17-20 are not patent-eligible.
                                                                   

                                                           CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        7/16/2022